Per Curiam.
This is a rule to show cause why a mandamus should not be awarded.
The relator desires- to erect three two-family houses on lands owned by it and situate on Grace terrace, in the city of Passaic, and having complied in every respect with the rules, laws and requirements regulating the construction of said buildings applied to- respondent for a building permit or. permits which was refused upon the ground that the erection of such buildings would be in violation of the zoning ordinance of the city of Passaic.
We think this case is controlled by the rules and principles laid down by Ignaciunas v. Risley, 1 N. J. Adv. R. 1023, and under the authority thereof an alternative writ of mandamus should issue.